Citation Nr: 1517051	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  13-09 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left foot disability.    

2.  Entitlement to service connection for a lung disability, to include chronic obstructive pulmonary disorder (COPD), claimed as emphysema.  

3.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease.  

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Bordewyk


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, which, in pertinent part, denied service connection for a left foot disability, to include hallux valgus, denied service connection for COPD, claimed as emphysema, granted service connection for coronary artery disease, with a 10 percent disability rating assigned, effective June 21, 2010, and granted service connection for PTSD, with a 30 percent disability rating assigned, effective July 26, 2011.  A June 2014 rating decision continued the 10 percent rating for coronary artery disease.  

In November 2013, the Veteran withdrew his request for a hearing before the Board.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

In a June 2011 VA examination report, the examiner stated that the Veteran was going to participate in a pulmonary function test (PFT) the next day and that the question as to whether the Veteran had COPD would be determined after that test.  However, there is no record of a PFT in June 2011.  

Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  As this evidence is relevant to the Veteran's claim, all relevant records in VA's possession must be obtained. 

In addition, a new VA examination is necessary to evaluate the current severity of service-connected PTSD.  The only examination of record was conducted in March 2012, more than three years ago, and did not contain enough information to support the conclusions regarding the level of social and occupational impairment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records, including a June 2011 pulmonary function test and subsequent VA opinion, if any, and all records from April 2014 to present, and associate them with the paper or virtual claims file.  All efforts to obtain these records must be documented in the claims file.  Such efforts should continue until they are obtained, it is reasonably certain that they do not exist, or that further efforts would be futile.

2.  Afford the Veteran a VA examination to evaluate the current severity of his service-connected PTSD.  The claims folder, including all relevant evidence in the virtual 

files, must be made available to the examiner in conjunction with the examination and the examiner should acknowledge review of the evidence in the examination report or in an addendum.

The examiner should provide an opinion as to the severity of the service-connected psychiatric symptomatology and its impact on occupational and social functioning.  If the Veteran cannot secure or follow a substantially gainful occupation due to PTSD, the examiner should so state.

The detailed rationale for all opinions should be provided.  The examiner is advised that the Veteran is competent to report his history and symptoms and that his reports must be considered in formulating the requested opinion.

3.  Determine whether there is need for additional VA examinations or opinions involving the left foot, COPD, or coronary artery disease claims, in light of the newly obtained evidence.  If so, the examination or opinion(s) must be provided.  

4.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information, opinions, and rationales requested in this remand.

5.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




